DETAILED ACTION
	1.	This action is in response to the applicant’ remarks filed on 10/19/21

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	3.	An applicant's duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work.” Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to “bury” it within other disclosures of less relevant prior art. See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 U.S.P.Q. 260, 272 (S.D. Fl. 1972). It is unreasonable for Examiner to review all of the cited references thoroughly. By signing the accompanying 1449 form(s), Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.
Examiner notes that Therasense, Inc. v. Becton, Dickinson and Co., 649 F.3d 1276 (Ct. App. 2011) (en banc) has significantly restricted the infringement defense of inequitable conduct. A defendant must show that the patent in question would not have been issued but for undisclosed information, and that the patentee had the intent to deceive. Examiner suggests that future Information Disclosure Statements cite only the most relevant/inclusive references or portions thereof.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


 	5.	Claims 10, 12, 16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pai (US 7202653) in view of Wieck et al. (US 20040263124) and Chien (US 20130278081).
Regarding claim 10: Pai discloses a surgical instrument control circuit, comprising (i.e. figure 2): 
 	a power assembly (i.e. battery) configured to provide a source voltage (i.e. Vbat); 
 	a voltage boost convertor (i.e. 32) coupled to the power assembly (i.e. battery), the voltage boost convertor (i.e. 32) configured to provide a set voltage (i.e. Vout1) greater than the source voltage (i.e. Vbat); and 
 	a first voltage regulator (i.e. 34) coupled (i.e. electrically coupled) to the voltage boost convertor (i.e. 32), wherein the first voltage regulator (i.e. 34) is configured to provide a first operation voltage (i.e. Vout2), wherein the first operational voltage (i.e. Vout2) is less than the set voltage (i.e. Vout1);
 	a second voltage regulator (i.e. 36) coupled (i.e. electrically coupled) to the first voltage regulator (i.e. 34), wherein the second voltage regulator (i.e. 36) is configured to provide a second operational voltage (i.e. Vout3), wherein the second operational voltage (i.e. Vout3) is less than the first operational voltage (i.e. Vout2), and wherein the voltage boost convertor, the first voltage regulator, and the second voltage regulator are coupled (i.e. electrically coupled) in a daisy chain configuration (i.e. see figure 2), and 
(i.e. buck converter 42) is configured to generate a constant voltage (i.e. output of 42) for one or more critical circuit components (i.e. load), 
 	but does not specifically disclose where only the voltage boost converter is coupled directly to the power assembly; the one or more critical circuit components comprises a safety processor configured to monitor a state of an inertial sensor, and wherein the safety processor transitions the control circuit between a sleep mode and an operating mode based on the monitored state of the inertial sensor.
	Wieck et al. disclose a power system (i.e. figure 1) having where only the voltage boost converter (i.e. 12) is coupled directly to the power assembly (i.e. 32).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Pai’s invention with the system as disclose by Wieck et al. in order to maximize the efficiency of the power system. 
 	Chen discloses a voltage regulator (i.e. figure 1: 102) configured to generate a constant voltage for one or more critical circuit components (i.e. load processor system 108), wherein the one or more critical circuit components (i.e. 108) comprises a safety processor (i.e. processor that detecting motion of the inertial sensor) configured to monitor a state of an inertial sensor (i.e. inertial sensor), and wherein the safety processor (i.e. processor that detecting motion of the inertial sensor) transitions the control circuit between a sleep mode (i.e. reduce power state) and an operating mode (i.e. normal operation state) based on the monitored state of the inertial sensor (i.e. inertial sensor) (i.e. ¶ 22-26).

 	Regarding claim 16: Pai discloses the claimed invention except for the power assembly is configured to provide a voltage of about 12 volts, the set voltage comprises a voltage of about 13 volts, the first operating voltage comprises a voltage of about 5 volts, and the second operating voltage comprises a voltage of about 3.3 volts. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the voltage of Pai’s invention in order to have the power assembly is configured to provide a voltage of about 12 volts, the set voltage comprises a voltage of about 13 volts, the first operating voltage comprises a voltage of about 5 volts, and the second operating voltage comprises a voltage of about 3.3 volts in order to operates the power converter more efficient, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 		Regarding claim 16: Pai discloses the claimed invention except for the independent voltage regulator is configured to produce a voltage of 3.3V. It would have 
 	Regarding claim 21: Pai disclose the limitation of the claim(s) as discussed above, but does not specifically disclose wherein power is prevented from being supplied from one of the power assembly and the voltage boost converter when the safety processor places the control circuit into the sleep mode.
 	Chen discloses a voltage regulator (i.e. figure 1) having power is prevented (i.e. turn off switch 104 and disable the regulator 102 to prevent power supply from battery and regulator 102) from being supplied from one of the power assembly and the voltage boost converter when the safety processor places the control circuit into the sleep mode (i.e. ¶ 22-26).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Pai’s invention with the power regulator as disclose by Chen, because an accelerometer or other motion sensor is used to provide power to an entire processor system such that the processor does not need to be powered to process the motion signals for initial power-on control. After the processor system is powered on, the processor system may receive and process motion signals as normal, including, for example, performing various power-control 
 	Regarding claim 22: Pai disclose the limitation of the claim(s) as discussed above, but does not specifically disclose power is permitted to flow from the power assembly and the voltage boost converter when the safety processor places the control circuit into the operating mode.
 	Chen discloses a voltage regulator (i.e. figure 1) having power is permitted to flow from the power assembly and the voltage boost converter when the safety processor places the control circuit into the operating mode (i.e. ¶ 22-26).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Pai’s invention with the power regulator as disclose by Chen, because an accelerometer or other motion sensor is used to provide power to an entire processor system such that the processor does not need to be powered to process the motion signals for initial power-on control. After the processor system is powered on, the processor system may receive and process motion signals as normal, including, for example, performing various power-control functions such as power-down of certain components or the entire system upon detection of a lack of motion for a predetermined amount of time. 

Response to Arguments
6.	Applicant's arguments filed 10/19/21 have been fully considered but they are not persuasive. 
Applicant argues that “Pai '653 discloses direct connections between an input voltage Vbat and two different power converters (i.e., boost converter 32 and buck and Vout2). By eliminating one of these direct supply lines, the efficiency of the power converter 30 of FIG. 2 would be significantly changed when the input voltage Vbat has not been depleted. As such, the Applicant contends any person having ordinary skill in the art would not look to modify Pai '653 in the manner being suggested by the Examiner as such a modification would teach away from Pai '653 and would not result in maximizing the efficiency of the power converter 30 as the Examiner suggests. In fact it would reduce the efficiency of the power converter 30 of Pai '653 prior to Vbat depleting.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Pai’s reference teaches a power conversion is implemented by a single conversion stage, either with the boost converter or with the buck converter, in association with the linear regulator to generate various voltages at the output terminals (see Pai’s figure 3 and Col. 1, lines 55-58) and modified with the Wieck’s reference would not teach away from Pai teaching. Since, Wieck’s figure 1 also teaches a power system of a single conversion stage having different type of regulator (i.e. boost, buck, and linear regulator) to generate various voltages at the output terminals. Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Pai’s invention with the system as disclose by Wieck et al. to have only the voltage boost converter is coupled directly to the power interface in order to maximize the efficiency of the power system.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/
Primary Examiner, Art Unit 2838